Attachment to Advisory Action
Applicant’s amendment filed 01/24/2022 has been considered. 
Applicant’s amendment has not been entered given that the amendment would require further consideration and search.
It is noted that if applicant’s amendment were entered, the amendment would not overcome the rejections of record.
Specifically, applicant has amended Claim 1 to further limit the amount of compound (C) to "about 12 parts by weight to about 80 parts by weight" and argues that Ueda only teaches 11 parts by weight.
However, Examiner maintains that this would not overcome the rejection of record, because 11 parts would still be considered "about 12 parts".  Alternatively, it is apparent that the instantly claimed amount of compound (C), i.e. about 12 parts, and that taught by Ueda, i.e. 11 parts, are so close to each other that the fact pattern is similar to the one in In re Woodruff , 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed.Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so 
Applicant also amended Claim 1, to further limit the type of epoxy, the type of compound (C), and the amount of compound (B), in order to make the data more commensurate in scope with the claims and argues that the data shows the inventive efficacy of the claimed invention.
However, the data is still not commensurate in scope with the claims. Specifically, the Examples use specific epoxy resins, BNE-210 and 1154, and specific compound (C), FOLDI E101, whereas the claims encompass any of the claimed types of epoxy resin and any compound (C) according to formula (I) as claimed. Further, the Examples are not commensurate in scope with the scope of the present claims because there is no data representing the upper and lower claimed limits of the amount of DDS or DICY (i.e. 5 to 15 wt% based on a dry weight of the resin composition).
Applicant argues that Ueda does not teach a specific amino-group-containing hardener in a specific amount but illustrates to use an anhydride hardener in an amount higher than that claimed. Further, applicant points to supplemental Comparative Example 5 as set forth in the declaration filed 
However, Ueda does broadly disclose the use of amine-containing hardeners (page 7, para 1). It is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). It is agreed that Ueda does not teach DDS or DICY in amounts as claimed which is why Ueda is used in combination with Tsuchikawa which does disclose DICY in an amount that overlaps that claimed.
Further, with respect to Comparative Example 5, applicant’s argument based on the side-by-side comparison of Examples 3 and 9 and Comparative Example 5 is not persuasive because the data are not commensurate in scope with the scope of the present claims for the reasons set forth above
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787